—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Police Department of the City of New York, dated May 7, 1996, which adopted the recommendations of the Deputy Police Commissioner for Trials, dated April 26, 1996, made after an administrative trial, finding the petitioner guilty of failing to report a bribe offer and wrongfully divulging confidential law enforcement information, and dismissed the petitioner from the respondent Police Department of the City of New York.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondent Police Department of the City of New York proffered substantial evidence that the petitioner violated Patrol Guide § 110-49, Page 1, Paragraph 1, and § 104-1, Page 3, Paragraph 4, by failing to report an offer of a bribe and by wrongfully divulging what he believed to be confidential law enforcement information (cf., Matter of Boyd v Constantine, 81 NY2d 189, 196). Accordingly, the determination of the respondent Commissioner of the Police Department of the City of New York must be confirmed.
The petitioner’s remaining contention does not provide a basis for annulment. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.